                                                               USDC SDNY
UNITED STATES DISTRICT COURT                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                  ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                      DOC #: _________________
                                                               DATE FILED: 3/24/2020

              -against-
                                                                      17 Cr. 513-3 (AT)
WILSON PEREZ,
                                                                          ORDER
                          Defendant.
ANALISA TORRES, District Judge:

       On March 23, 2020, Defendant submitted a motion for reduction of his sentence under 18
U.S.C. § 3582(c)(1)(A). ECF No. 92. It is ORDERED that by March 26, 2020, the
Government shall file a letter in response.

       SO ORDERED.

Dated: March 24, 2020
       New York, New York
